Citation Nr: 1741426	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular rating (evaluation) under 38 C.F.R. § 3.321(b) for service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied entitlement to an increased rating for a left ankle disability.

In December 2009 and March 2011, the Board remanded the issue of entitlement to an increased rating for a left ankle disability for additional development.  

In February 2016, the Board denied entitlement to an increased rating for a left ankle disability and remanded the issue of entitlement to an extraschedular rating for referral to the Director of Compensation (Director) for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

The Board considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran was in receipt of a less than total rating prior to January 16, 2015, the applicable evidence does not raise the issue of unemployability prior to that date.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's service-connected left ankle disability was characterized by symptoms of decreased mobility, instability, impaired balance, muscle atrophy, decreased muscle strength, laxity, decreased ability to function efficiently in an occupational setting, and increased absenteeism that are not adequately contemplated by the schedular criteria for rating ankle disabilities. 

2. Symptoms of the Veteran's service-connected left ankle disability have caused marked interference with his employment beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 20 percent extraschedular disability rating.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, extraschedular rating for the left ankle disability are met for the entire rating period.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.321(b), 4.68 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Extraschedular Rating Claim - Analysis

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of the Compensation Service.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in February 2016.  In January 2017, the AOJ referred the claim for an extraschedular rating to the Director.  In an April 2017 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case dated July 2017.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  In doing so, the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

In February 2016, the Board found that the Veteran had exhibited symptoms not contemplated by the schedular criteria, such as left ankle instability, weakness, laxity, locking, giving way, muscle strength, muscle atrophy, and deficient balance. Given that these symptoms also indicated some interference with employment, the Board remanded the case for extraschedular referral to the Director, as it cannot grant an extraschedular rating in the first instance.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

According to an April 2017 memorandum, the Director, determined that an extraschedular rating is not warranted.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's left ankle disability presents an exceptional disability picture, with related factors such as marked interference with employment, as to render impractical the application of the regular schedular standards.  Despite the Director's unfavorable opinion, the weight of the evidence of record supports the claim.  An October 2005 VA examination report indicates that the Veteran had left ankle pain with weakness, stiffness, swelling, instability, giving way, and occasional locking.  He had frequent flare-ups, with additional pain, limitation of motion, and functional impairment.  He wore a soft brace and displayed an antalgic gait.  This disability affected his usual occupation as a mail handler.

A December 2005 VA examiner noted that the Veteran had a rather marked limp of the left ankle according to his medical records.  

A January 2010 VA examination report indicates that the Veteran had left ankle disability symptoms of weakness, stiffness, instability, giving way, locking, lack of endurance, some swelling with heat, and tenderness.  He had daily flare-ups.  He used a brace on his left ankle.  The Veteran reported that because of his left ankle disability he missed worked for approximately one day, every two weeks.  He further stated that the left ankle disability interfered with his employment because he had to stand for prolonged periods, causing him to be less efficient.  He could stand for 30 minutes before the pain became intense, and could walk a maximum of one block.  

A May 2010 VA treatment record indicates that the Veteran had mild to moderate ankle instability.  He wore an ankle brace and wore high lace-up boots.

A November 2010 VA examination report indicates that the Veteran wore a soft brace or heavy lace-up boot on the left ankle.  He used a cane one to two times a week.  His job required him to walk all day, and he estimated that he had missed 56 days of work in the past 12 months.  The VA examiner opined that the Veteran's job requiring him to be on his feet eight hours a day would aggravate his left ankle disability.  

A March 2011 VA examination report indicates that the Veteran's left ankle would give way and lock, causing him to have deficient balance.  The Veteran stated that he had to turn down several activities at work due to his pain with walking and any twisting of the ankle.  The Veteran's ankle was weak, stiff, felt unstable as if it would give way, and tended to lock.  The ankle would swell intermittently and become warm, red, and tender.  The Veteran wore a soft ankle brace and heavy calf-length boots for ankle support.  Flare-ups occurred daily, primarily with use, weather changes, climbing ladders, and going up and down stairs.  The Veteran walked with a cane in his right hand for balance.  He was unable to stand for more than 10 or 15 minutes and could not walk more than 100 yards without pain.  The left ankle demonstrated a 50 percent loss of strength compared with the normal right ankle.  Incoordination of the ankle joint was noted on examination.  The VA examiner opined that the Veteran, at least as likely as not has post-injury complex regional pain syndrome.

An April 2015 VA examination report indicates that the Veteran had persistent instability and pain since service.  He stopped working in January 2015 due to his service-connected left ankle and knee disabilities.  He had daily constant left ankle pain, throughout the day, despite taking hydrocodone twice daily.  He also reported daily subjective instability of the left ankle.  On examination, the VA examiner noted that pain, fatigue, and weakness of the left ankle caused significant functional impairment after repetitive use and during flare-ups.  Left ankle strength was decreased and left lower extremity muscle atrophy due to the left ankle disability was noted.  Left ankle instability or dislocation was reported, but the anterior drawer test and talar tilt test were both negative.  The Veteran reported constant use of a cane and soft brace on the left ankle.  The VA examiner opined that the Veteran's left ankle disability impacted his ability to perform functional tasks.  Specifically, he stated that the Veteran's left ankle and bilateral knee conditions caused standing to be limited to between five and 10 minutes, with walking limited to 20 yards.

The Veteran has consistently complained of pain, which is not specifically listed in the criteria for rating the ankle per se, but pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Symptoms such as weakness and fatigability are also contemplated under the regulations requiring consideration of the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  

The Veteran's other symptoms are not, however, contemplated by the criteria for rating his ankle disability.  Significantly, the March 2009 and October 2009 VA examiners indicated that the Veteran's decreased mobility, instability, impaired balance, muscle atrophy, decreased muscle strength, laxity, decreased ability to function efficiently in an occupational setting, and increased absenteeism resulted in significant functional impairment.  The evidence thus shows limitations not contemplated by the rating criteria that caused marked interference with employment.  The Board therefore finds that an extraschedular rating is warranted.

The only remaining question is what rating should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 27 Vet. App. at 454, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  While the Board does not rely herein on the rating schedule in determining what rating should be assigned, the Board does find several sections helpful in guiding the analysis, as explained below.  

Although the Veteran indicated he has not worked since January 2015 and is in receipt of a total disability rating based on individual unemployability (TDIU), effective January 16, 2015, the fact that a claimant may be presently unemployed or retired does not foreclose the possibility that service-connected disability may cause marked interference with employment or that other factors relevant to the extraschedular issue do not exist.  See Moyer v. Derwinski, 2 Vet. App. 289, 294  (1992) (Court remanded case for the Board to address the extraschedular issue though veteran had never worked for more than six months); 38 C.F.R. § 4.2 ("Each disability must be considered from the point of view of the veteran working or seeking work.").  The Veteran specifically stated during the April 2015 VA examination that he stopped working in part due to his left ankle disability.

The Veteran is in receipt of a 20 percent, or maximum, schedular rating under DC 5271 for limited motion of the ankle.  The maximum rating for an amputation between the ankle and knee is 40 percent.  38 C.F.R. § 4.68 provides that disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Therefore, the combined schedular and extraschedular ratings for a left ankle disability cannot exceed 40 percent.  

The Board finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 20 percent, but no higher, for the left ankle disability, for the entire period on appeal.  In assigning the extraschedular rating of 20 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. § 4.21 (2016) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's non-sedentary employment, the interference in this case is limited to some degree by the inability to perform in environments requiring manual labor or frequent ambulation.  Further,  the Board finds that the Veteran's left ankle symptoms of decreased mobility, instability, impaired balance, muscle atrophy, decreased muscle strength, laxity, decreased ability to function efficiently in an occupational setting, and increased absenteeism resulted in significant functional impairment are arguably analogous to mild ankylosis, which would result in a similar level of functional impairment.  The Board notes that DC 5270, applicable to ankylosis of the ankle, provides for a 20 percent rating as the minimum compensable rating.  An extraschedular rating in excess of 20 percent is not warranted, because it would result in a combined extraschedular and schedular rating in excess of 40 percent for an ankle disability, which is not permitted.  See 38 C.F.R. § 4.68.

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent extraschedular rating for a left ankle disability, but no higher, have been met for the entire rating period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  The 20 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for a left ankle disability under 38 C.F.R. § 4.71a.


ORDER

An extraschedular rating of 20 percent, but no higher, for symptoms and impairment associated with the service-connected left ankle disability is granted, subject to the laws and regulations govnering monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


